Wilson, Judge:
These appeals for reappraisement have been submitted for decision upon the following stipulation of counsel for the parties hereto:
*501It is hereby consented by and between the attorneys herein:
1. That the merchandise involved herein consisted of Sodium Perborate exported from Holland during 1958, 1959 and 1960.
2. That the price at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of Holland, in the usual wholesale quantities, and in the ordinary course of trade for home consumption was $10.63 per 100 lbs.
3. That such or similar merchandise was not freely offered for sale to all purchasers in the principal markets of Holland for export to the United States, in the usual wholesale quantities, and in the ordinary course of trade.
4. The defendant abandons all claims to merchandise other than the Sodium Perborate contained in the said appeals for reappraisement involved herein.
5. The appeals for reappraisement enumerated in the schedule annexed hereto are consolidated.
6. The appeals for reappraisement so consolidated are hereby submitted on this stipulation.
On the agreed facts, I find foreign value, as that value is defined in section 402(c) of the Tariff Act of 1930, as amended by section 8 of the Customs Administrative Act of 1938, to be the proper basis for the determination of the value of the merchandise here involved and that such value in each case was $10.63 per 100 pounds. As to all other merchandise and all other claims, the appeals are dismissed.
Judgment will be entered accordingly.